DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the double rack and pinion structure (claim 13), and the tray rack attached to the media tray in a fixed position while the cover rack is movable between a lowered position and a raised position (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gembler US 5,425,577 (“Gembler”).
 	Regarding claim 1, Gembler disclosed a tray cover extender, comprising: 
 	a cover rack (64) attached to a movable tray cover (12) such that a movement of the cover rack is transferred to a movement of the movable tray cover (see at least Figures 2-4); 
 	a pinion gear (60) operably engaged with the cover rack so as to actuate the cover rack if the pinion gear is actuated (Figure 2); and 
 	a tray rack (48) attached to a media tray and to actuate the pinion gear as the media tray is moved past the pinion gear, wherein the cover rack is to extend the movable tray cover from a first position to a second position if the pinion gear actuates the cover rack (see at least Figures 2-4).  

 	Regarding claim 3, Gembler disclosed the cover rack is to move the tray cover from a retracted position to an extended position if the tray rack actuates the pinion gear so as to cause the pinion gear to actuate the cover rack (compare Figures 1a and 1b and Figures 2-4).
 	Regarding claim 4, Gembler disclosed the tray cover is to move in a direction opposite to the closing direction of the media tray if the tray cover is moved from the retracted position to the extended position (compare Figures 1a and 1b and see also Figures 2-4).  

Allowable Subject Matter
Claims 5-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658